 

 

Exhibit 10.4

 

 

[img1.jpg]


 

 

 

NovaDel Pharma Inc.

25 Minneakoning Road

Flemington, NJ 08822

Tel. (908) 782-3431

Fax (908) 806-7624

 

 

July 31, 2007

 

 

Par Pharmaceutical, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ 07677

 

Attn: John MacPhee, President Branded Division

 

 

Re:

Development, Manufacturing and Supply Agreement between NovaDel Pharma, Inc.
(“NovaDel”) and Par Pharmaceutical, Inc. (“PAR”) dated July 28, 2004 (the
“Agreement”)

 

Dear John:

 

We are writing to confirm that, as of the date of PAR’s acknowledgement of this
Letter Agreement as set forth below (“Effective Date”), NovaDel and PAR mutually
agree to terminate the referenced Agreement.

No provision, right, liability or obligation, regardless of whether previously
accrued or owing, survives this termination of the Agreement, other than the
confidentiality provisions in the Agreement (Section 10).

As an inducement to the execution by the parties of the attached general
releases, each party represents and warrants to the other that it is not aware
nor has any knowledge of any actual, pending or threatened claim, action, cause
of action, suit, debt, controversy, damage, judgment or demand of any kind or
nature arising under or in connection with the Agreement, or any obligation or
responsibility or Product thereunder. In consideration of this representation
and warranty and the statements made herein, simultaneously with the execution
and delivery of this letter agreement, Par and NovaDel shall execute and deliver
to the other, the general releases attached hereto as Exhibit A and Exhibit B
and made a part hereof.

 

To the extent that either party has in its possession any Confidential
Information of the other, said party agrees to return or destroy such
Confidential Information pursuant to Section 10(d) of the Agreement. PAR
additionally agrees to: (1) deliver to NovaDel any market research studies or
commercial data (including, without limitation, purchaser and distributor
information subject to any confidentiality obligations between PAR and such
purchaser or distributor) it has in its

 

1

 

--------------------------------------------------------------------------------



possession with respect to the Products (as defined in the Agreement) and its
commercialization and marketing efforts from the date of the Agreement to the
Effective Date, and (2) irrevocably transfer back to NovaDel all right, title
and interest in and to the NDA (as defined in the Agreement). As of the
Effective Date, NovaDel shall have all rights, title and interest in the
Products and the NDA including, without limitation the right to market,
commercialize, sell and distribute the Products.

 

The parties represent to the other that, as of the date of this Letter
Agreement, (i) neither party has received any notices of alleged infringement of
a third party’s intellectual property rights with respect to any Product, (ii)
neither party has received any notification or other information, whether
received directly or indirectly, that might affect the marketability, safety or
effectiveness of any Product, or that might result in liability issues or
otherwise necessitate action on the part of either party, and (iii) there are no
outstanding purchase orders, accrued royalties or outstanding Product orders or
outstanding FDA reporting requirements.

 

Within 30 days after the Effective Date, PAR shall transfer and assign to
NovaDel, at NovaDel’s expense, all of PAR’s right, title and interest in any
existing or Proposed Brand Name (as defined in the Agreement) and all trademark
registrations or applications, as well as the good will symbolized thereby,
covering such existing or Proposed Brand Names.

 

Please indicate your acknowledgement and acceptance of the foregoing terms and
conditions by signing and dating the copy of this Letter Agreement below and
returning it to the undersigned.

 

 

 

 

 

 

 

 

 

Yours truly,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVADEL PHARMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Ratoff

 

 

 

 

 

 

 

 

 

Name: Steven Ratoff

 

 

 

 

 

 

 

 

 

Title: Chairman, President and CEO

 

 

ACKNOWLEDGED AND AGREED:

 

PAR PHARMACEUTICAL, INC.

 

By:

/s/ John MacPhee

 

 

Name:

John MacPhee

 

 

Title:

President, Branded Division

 

 

 

 

 

 

Dated:

7/31/07

 

 

 

 

2

 

--------------------------------------------------------------------------------



EXHIBIT A

 

GENERAL RELEASE

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN

 

GREETING: Know ye, that NOVADEL PHARMA, INC. (hereinafter “Releasor”), for good
and valuable consideration, the receipt of which is hereby acknowledged, from
PAR PHARMACEUTICAL, INC. (“Releasee”), does remise, release and forever
discharge, and by these presents does for its subsidiaries, affiliated
companies, and entities and each of their officers, directors, shareholders,
agents, administrators, partners, limited partners, employees, successors,
insurers and assigns, remise, release and forever discharge (except as
specifically set forth below) Releasee, its subsidiaries, affiliated companies,
and entities and each of their respective officers, directors, shareholders,
agents, subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns, of and from all, and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever in law or in equity, which
against Releasee and its subsidiaries, affiliated companies, and entities and
each of their respective officers, directors, shareholders, agents,
subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns, Releasor ever had, now has or which shall or
may have for, upon or by reasons of any and all obligations, claims or causes of
action against Releasee and its subsidiaries, affiliated companies, and entities
and each of their respective officers, directors, shareholders, agents,
subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns arising out of or relating to that certain
Development, Manufacturing and Supply Agreement, by and between Releasor and
Releasee, dated July 28, 2004.

The Releasor voluntarily and knowingly executes this GENERAL RELEASE with the
intent of affecting the extinguishment of all claims as set forth above.
Releasor acknowledges that it has reviewed the contents of this GENERAL RELEASE
with counsel of its own choosing and that they have had the opportunity to
review a draft copy of this GENERAL RELEASE prior to signing it.

This GENERAL RELEASE shall be governed by and construed in accordance with the
laws of the State of New Jersey.

 

 

 

 

 

 

 

NOVADEL PHARMA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Ratoff

 

 

 

 

 

 

 

Name: Steven Ratoff

 

 

 

 

 

 

 

Title: Chairman, President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

7/31/07

 

 

3

 

--------------------------------------------------------------------------------





EXHIBIT B

 

GENERAL RELEASE

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN

 

GREETING: Know ye, that PAR PHARMACEUTICAL, INC. (hereinafter “Releasor”), for
good and valuable consideration, the receipt of which is hereby acknowledged,
from NOVADEL PHARMA, INC. (“Releasee”), does remise, release and forever
discharge, and by these presents does for its subsidiaries, affiliated
companies, and entities and each of their officers, directors, shareholders,
agents, administrators, partners, limited partners, employees, successors,
insurers and assigns, remise, release and forever discharge (except as
specifically set forth below) Releasee, its subsidiaries, affiliated companies,
and entities and each of their respective officers, directors, shareholders,
agents, subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns, of and from all, and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever in law or in equity, which
against Releasee and its subsidiaries, affiliated companies, and entities and
each of their respective officers, directors, shareholders, agents,
subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns, Releasor ever had, now has or which shall or
may have for, upon or by reasons of any and all obligations, claims or causes of
action against Releasee and its subsidiaries, affiliated companies, and entities
and each of their respective officers, directors, shareholders, agents,
subcontractors, administrators, partners, limited partners, employees,
successors, insurers and assigns arising out of or relating to that certain
Development, Manufacturing and Supply Agreement, by and between Releasor and
Releasee, dated July 28, 2004.

The Releasor voluntarily and knowingly executes this GENERAL RELEASE with the
intent of affecting the extinguishment of all claims as set forth above.
Releasor acknowledges that it has reviewed the contents of this GENERAL RELEASE
with counsel of its own choosing and that they have had the opportunity to
review a draft copy of this GENERAL RELEASE prior to signing it.

This GENERAL RELEASE shall be governed by and construed in accordance with the
laws of the State of New Jersey.

 

 

 

 

 

 

 

 

PAR PHARMACEUTICAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John MacPhee

 

 

 

 

 

 

 

Name: John MacPhee

 

 

 

 

 

 

 

Title: President, Branded Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

7/31/07

 

 

4

 

 